              Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 1 of 7 PageID #: 430

 AO 245B (Rev. 09/19)   Rev. EDNY 2/1/2021 Judgment in a Criminal Case
                        Sheet 1



                                           UNITED STATES DISTRICT COURT
                                                            Eastern District of New York
                                                                                )
               UNITED STATES OF AMERICA                                         )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                           )
                                                                                )
                                                                                )       Case Number: 2:17-cr-0080-002 {JS}
                        JACK VITAYANON
                                                                                )       USM Number: 35105-016
                                                                                )
                                                                                )        Bradley Simon, Esq. {Retained)
                                                                                )       Defendant's Attorney
THE DEFENDANT:                                                                                                               Fl LED
!ti pleaded guilty to count(s)          one 1 of the Indictment.                                                 U.S.   ci~¥~FRK'S OFFICE
 0 pleaded nolo contendere to count(s)
    which was accepted by the court.
 0 was found guilty on count(s)
                                                                                                                 *
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                             Offense Ended             Count
21 §§ 841(a)(1),                  Conspiracy to Distribute and Possess with Intent to Distribute                1/31/2017             1
841 (b )(1 ){A){viii), and 846    at Least 500 Grams of Methamphetamine, a Class A Felony



       The defendant is sentenced as provided in pages 2 through                  7
                                                                               - - - - of this judgment. The sentence is imposed pursuant         tb
the Sentencing Refonn Act of 1984.
0 The defendant has been found not guilty on count(s)
~ Count{s)        two (2) and three (3)                    0 is          !ti are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, res id nee,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Ifordered to pay restitur' ion,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                               6/25/2021
                                                                               Date oflmposition of Judgment


                                                                                                   /s/ Joanna Seybert




                                                                               Name and Title of Judge


                                                                                                               6/29/2021
                                                                               Date
              Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 2 of 7 PageID #: 431

AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                    Judgment- Page   -=2-   of   7
 DEFENDANT: JACK VITAYANON
 CASE NUMBER: 2:17-cr-0080-002 (JS)

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 TIME SERVED




      D   The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D at _ _ _ _ _ _ _ _ _ D a.m.                      D   p.m.     on

          D    as notified by the United States Marshal.

      D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




          Defendant delivered on       _______              ____                        to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                        By---------------------+--
                                                                                             DEPUTY UNITED STA TES MARSHAL
              Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 3 of 7 PageID #: 432


AO 2458 (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release __
                                                                                                          Judgment-Page   __1__    of       1
DEFENDANT: JACK VITAYANON
CASE NUMBER: 2:17-cr-0080-002 (JS)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     THREE (3) YEARS.




                                                       MANDATORY CONDITIONS
1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release fro
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check ifapplicable)
4.      D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check ifapplicable)
5.      !i1' You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.      D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where yo
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 4 of 7 PageID #: 433

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                               Judgment-Page         4
                                                                                                                ---- 0
                                                                                                                              r         1
                                                                                                                                  --------
DEFENDANT: JACK VITAYANON
CASE NUMBER: 2:17-cr-0080-002 (JS)                                                                                                              I




                                                                                                                                                i




                                                                                                                                                I

                                      STANDARD CONDITIONS OF SUPERVISION                                                                        II
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are impospd
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probatio
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different t me
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifyi g
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

6.
      hours of becoming aware of a change or expected change.
      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation office to
                                                                                                                                            1
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you frorp
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job                 ~
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of beco ing
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the    1



      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything thatras
                                                                                                                                            1




      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or taser ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant witho t
      first getting the permission of the court.
12.   If the probation officer determines based on your criminal record, personal history and characteristics, and the nature and
      circumstances of your offense, you pose a risk to another person (including an organiz.ation), the probation officer, with prior apprrval
      of the Court, may require you to notify the person about the risk and you must comply with that instruction. The probation officer
      may contact the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                ------------
            Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 5 of 7 PageID #: 434
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 30 - Supervised Release
                                                                                              Judgment-Page   _5__    of
DEFENDANT: JACK VITAYANON
CASE NUMBER: 2:17-cr-0080-002 (JS)

                                         SPECIAL CONDITIONS OF SUPERVISION
 [1] The defendant shall comply with the forfeiture order dated 12/19/2017;

 (2) The defendant shall participate in an evaluation for outpatient drug treatment program as approved by the U.S.
 Probation Department. If deemed necessary, the defendant shall contribute to the costs of such treatment not to exceed
 an amount determined reasonable by the Probation Department's Sliding Scale for Substance Abuse Treatment Services,
 and shall cooperate in securing any applicable third party payment, such as insurance or Medicaid. The defendant shall
 disclose all financial information and documents to the Probation Department to assess his or her ability to pay. The
 defendant shall not consume any alcohol or other intoxicants during and after treatment, unless granted a prescription by
 licensed physician and proof of same is provided to the Probation Department. The defendant shall submit to testing
 during and after treatment to ensure abstinence from drugs and alcohol;

 (3) The defendant is prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any
 new monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. The
 defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
 obligation or otheiwise has the express approval of the Court.
             Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 6 of 7 PageID #: 435

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment - Page   --=-6-
DEFENDANT: JACK VITAYANON
CASE NUMBER: 2:17-cr-0080-002 (JS)
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                                                                                                                                                   I




                       Assessment               Restitution              Fine                  AVAA Assessment*                JVT A Assessment*r
TOTALS            $    100.00               $                        $                     $                               $



D The determination of restitution is deferred until
                                                               - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will b
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherw se in
     the prioricy order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must b paid
     before the United States is paid.

Name of Payee                                                   Total Loss***               Restitution Ordered




TOTALS                               $
                                         - - - - - - -0.00
                                                      --                        $
                                                                                    - - - - - - - -0.00
                                                                                                    --
D     Restitution amount ordered pursuant to plea agreement $
                                                                         ----------
D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before th
                                                                                                                                               1
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subje t
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      D the interest requirement is waived for the             D fine     D restitution.
      D the interest requirement for the           D fine        D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
              Case 2:17-cr-00080-JS Document 84 Filed 06/29/21 Page 7 of 7 PageID #: 436
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                         Judgment - Page ___:I_ of          z\
DEFENDANT: JACK VITAYANON
CASE NUMBER: 2:17-cr-0080-002 (JS)

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ll1   Lump sum payment of$ _1_0_0_.0_0_ _ __ due immediately, balance due

            D      not later than _ _ _ _ _ _ _ _ _ _ ,or
            lilJ   in accordance with D C, D D,    D E,or                 ~    F below; or

8     D     Payment to begin immediately (may be combined with           DC,       D D, or     D F below); or

C     D     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D     Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D     Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     '21   Special instructions regarding the payment of criminal monetary penalties:
             No fines or Restitution have been ordered.




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due duri g
the period of imprisonment. All criminal mone~ penalties, except those payments made through the Federal Bureau of Prisons' Inma e
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                               Joint and Several              Corr~sponding_ Payee,
      (including defendant number)                        Total Amount                   Amount                         1f appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      See attached Preliminary Order of Forfeiture dated 12/19/2017 that has been adopted as the Final Order of Forfeiture.


Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(SJ fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
